Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is amended

Allowable Subject Matter
The terminal disclaimer filed on 12/25/2021 against US Patent No. US 10354789 B2 has been reviewed and record shows TD is accepted on 12/30/2021.  Therefore, the provisional double patenting rejection to claims 1-10 have been overcome.

The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, an electronic device, comprising:
a core comprising a top board having a bottom surface, a bottom board having a top surface and a pillar, wherein the pillar is disposed between the bottom surface of the top board and the top surface of the bottom board and a winding space surrounding the pillar is formed between the bottom surface of the top board and the top surface of the bottom board, wherein said core is made of a first material comprising a first magnetic powder comprising ferrite;
a wire, comprising a coil, wherein the coil comprises a plurality of winding turns wound around the pillar and located in the winding space, wherein the coil comprises an innermost lateral surface formed by a first set of the plurality of winding turns and an outermost lateral surface formed by a second set of the plurality of winding turns, wherein each of said innermost lateral surface and said outermost lateral surface extends from a top surface to a bottom surface of the coil with the first set and the second set of the plurality of winding turns being spaced apart in a horizontal direction;  and
a molding body, encapsulating the coil in the winding space, said molding body
surrounding the pillar of the core and being made of a second material comprising thermosetting resin and a second magnetic powder being void of ferrite, wherein the second magnetic powder being void of ferrite fills into a space between said first set and said second set of the plurality of winding turns with a content of the second magnetic powder being void of ferrite in the second material being between 60 wt % and 90 wt % relative to a total weight of the second material, and a content of the thermosetting resin in the second material is not greater than 40 wt % relative to said total weight of the second material.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/


/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837